RESPONSE TO AMENDMENT

Claims 1 and 3-9 are pending in the application.  Claim 2 has been canceled.
Amendments to the claims, filed October 4, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The objection to the drawings, made of record in the office action mailed June 13, 2022, Page 2, Paragraph 1 has been withdrawn due to Applicant’s amendment in the response filed October 4, 2022.
The 35 U.S.C. §112 (b) rejection of claims 1-9, made of record in the office action mailed June 13, 2022, Page 3, Paragraph 3 has been withdrawn due to Applicant’s amendment in the response filed October 4, 2022.
The 35 U.S.C. §103 rejection of claims 1, 3, 4, and 7 over Sato (U.S. Pat. Pub. 2018/0002575), made of record in the office action mailed June 13, 2022, Page 4, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed October 4, 2022.
The 35 U.S.C. §103 rejection of claims 5, 8, and 9 over Sato (U.S. Pat. Pub. 2018/0002575) in view of Yuji (WO2012/164925), made of record in the office action mailed June 13, 2022, Page 11, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed October 4, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “three non-identical arbitrary” is not supported by the originally filed description as “non-identical” does not appear anywhere in the originally filed description.  The originally filed description supports “unique” but unique is not the same as non-identical.  As such, the limitation is considered new matter.
Regarding claim 3, the limitation “wherein the center-to-center distance Y is non-uniform within the given region” is not supported by the originally filed description as the center-to-center distance Y is never described as being “non-uniform”.  As such, the limitation is considered new matter.
Claims 4-9 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukao (U.S. Pat. Pub. 2019/0276709) in view of Sato (U.S. Pat. Pub. 2018/0002575).

    PNG
    media_image1.png
    547
    521
    media_image1.png
    Greyscale
Regarding claim 1, Tsukao teaches a conductive adhesive sheet (Abstract) comprising a binder component (resin layer, Abstract); and wherein the conductive particles are distributively arranged each as a primary particle or an aggregate of primary particles (Fig. 7A); wherein, with the assumption that all the conductive particles are regularly arranged; and that an arbitrary region of the conductive adhesive sheet is viewed in plan view so that a distribution number Np of the distributively arranged conductive particles be 9 to 25 (14, see edited Fig. 7A of Tsukao below; the large black lines were added by Examiner to show the arbitrary region); wherein a ratio N/Np is 1.05 to 50.0, where N represents a number of the primary particles in the arbitrary region (N/Np =2)




wherein, when three non-identical arbitrary regions including the given arbitrary region are viewed in plan view so that the distribution number Np in each region be 9 to 25, a ratio Ng/Np is 0.8 to 1.0, where Ng represents a distribution number of conductive particles present in two or more of the three regions (see edited Fig. 7A of Tsukao below; the solid black lines are the arbitrary regions, Ng/Np =1.0).

    PNG
    media_image2.png
    472
    449
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    470
    448
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    481
    458
    media_image4.png
    Greyscale
	






Tsukao fails to teach a condition: 1.5X <Y < 100X is met, where X represents an average of equivalent circle diameters of the distributively arranged conductive particles; and Y represents a center-to-center distance between adjacent two of the distributively arranged conductive particles which are regularly arranged in the plan view and wherein the center-center-distance Y is 100 to 1000 µm.
Sato teaches a conductive adhesive sheet (conductive film, Abstract) comprising: a binder component (adhesive, Abstract); and conductive particles (Abstract), wherein the conductive particles are distributively arranged each as a primary particle or an aggregate of primary particles (Abstract), wherein, with the assumption that all the conductive particles are regularly arranged; and that an arbitrary region of the conductive adhesive sheet is viewed in plan view so that a distribution number Np of the distributively arranged conductive particles be 9 to 25 (10, see edited Fig. 2 of Sato below; the large black lines were added by Examiner to show the arbitrary region), a condition: 1.5X <Y < 100X is met (1.5D ≤ Y ≤ 80D, where D is the particle diameter; Paragraph [0034]), where X represents an average of equivalent circle diameters of the distributively arranged conductive particles (D, particle diameter, Paragraph [0034]); and Y represents a center-to-center distance between adjacent two of the distributively arranged conductive particles which are regularly arranged in the plan view (Paragraph [0034]), and wherein the center-center-distance Y is 100 to 1000 µm (particle diameter D is 10-50 µm, Paragraph [0029], and Y is 1.5D ≤ Y ≤ 80D, as discussed above, so Y is 15-4000 µm).  Sato further teaches when the distance between centers of adjacent conductive particles is too short, short circuit is easy to occur and when distance is too long, the number of conductive particles to 
    PNG
    media_image5.png
    528
    361
    media_image5.png
    Greyscale
be captured is insufficient and sufficient conductive connection cannot be achieved (Paragraph [0034]).





	Tsukao and Sato both relate to anisotropic conductive films with distributively arranged conductive particles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the condition: 1.5X <Y < 100X to be met in Tsukao, where X represents an average of equivalent circle diameters of the distributively arranged conductive particles; and Y represents a center-to-center distance between adjacent two of the distributively arranged conductive particles which are regularly arranged in the plan view and wherein the center-center-distance Y is 15 to 4000 µm as taught by Sato in order to avoid short circuiting and to ensure that sufficient conductive connection can be achieved.
While the reference does not specifically teach the claimed range of 100 to 1000 µm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 4, Tsukao teaches wherein the conductive adhesive sheet comprises a thermosetting resin as the binder component (epoxy, Paragraph [0095]).
	Regarding claim 6, Tsukao teaches wherein, at least in an area of the conductive adhesive sheet, a portion in which the conductive particles are distributively arranged has a large thickness as compared with a portion in which no conductive particle is distributively arranged (Fig. 1B).
	Regarding claim 7, Tsukao teaches wherein the average X of the equivalent circle diameters is 2 to 120 µm (1-30 µm, Paragraph [0046]).

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukao (U.S. Pat. Pub. 2019/0276709) in view of Sato (U.S. Pat. Pub. 2018/0002575) and further in view of Yuji (WO2012/164925).  For discussion of Yuji, see the English Machine Translation.
Tsukao and Sato are relied upon as discussed above.
Regarding claim 5, Tsukao in view of Sato fails to teach wherein the conductive adhesive sheet contains the conductive particles in a proportion of 10 to 60 mass percent of the totality, 100 mass percent, of the conductive adhesive sheet.
Yuji teaches an electrically conductive sheet comprising electrically conductive particles (Abstract).  Yuji further teaches the ratio of conductive particles in the conductive layer is 50 to 90% by weight based on 100% by weight of the conductive layer and that when the amount used in 50% by weight or more, the desired conductivity tends to be easily obtained and when the weight is 90% by weight or less, the amount of resin for forming a sheet tends to be easily secured (Paragraph [0034]).
Tsukao, Sato, and Yuji all relate to electrically conductive adhesive sheets comprising conductive particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive particles of Tsukao in view of Sato be present in an amount of 50 to 90 mass percent of the totality of the conductive adhesive sheet as taught by Yuji in order to easily obtain the desired conductivity and to have enough resin to easily form the sheet.
While the reference does not specifically teach the claimed range of 10 to 60 mass percent, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 8 and 9, Tsukao in view of Sato fails to teach an electromagnetic shielding film and a ground connector, respectively, comprising the conductive sheet according to claim 1 (as discussed above).
Yuji teaches that conductive adhesive sheets can be used to attaching a printed wiring board to shield electromagnetic waves or for grounding a circuit formed on a printed wiring board (Paragraph [0041]).
Tsukao, Sato, and Yuji all relate to electrically conductive adhesive sheets comprising conductive particles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the conductive adhesive sheet of Tsukao in view of Sato in an electromagnetic shielding film or a ground connector as taught by Yuji as known uses of an electrically conductive sheet.	 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 4, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that one of skill in the art would not have combined the teachings of Sato with the teachings of Tsukao.  Applicant argues that according to Tsukao, a first filler layer is used with a second filler layer to achieve high-density filler filling, with filler filling on both surfaces but, on the other hand, Sato requires that the positions of the conductive particles are varied in a thickness direction of the film within a variation range of less than 10% of the conductive particle diameter and Sato discloses that a large variation of conductive particles in the film thickness direction deteriorates particle-capturing.  Applicant further argues that it is clear that according to Tsukao, the variation range of conductive particles in the film thickness direction is to be more than 10% of the conductive particle diameter and therefore, it would have been difficult to combine Tsukao and Sato.
However, the variation range of conductive particles in the film thickness direction in Tsukao does not vary more than 10% of the conductive particle diameter when looking at each individual filler layer.  The first filler layer of Tsukao is distributed to one surface side of the layer and exposed from that surface side and the second filler layer is distributed to the other, opposite surface side of the layer and exposed from that surface side.  The point in Sato’s teaching is that if the conductive particles vary too much within the thickness of the film, there will be spots where the conductive particles are too far away from the surface they should be and will then not be captured, i.e. particle-capturing will be deteriorated.  The film in Tsukao is consistent with Sato’s teaching and therefore, the two references are combinable.
	As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
November 10, 2022
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788